Citation Nr: 0819579	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for claimed residuals of a discontinuance of 
Sinemet prescribed for Parkinson's diseases, to include 
hypertension, dizziness, weakness, chest pains, dehydration, 
and a heart disorder.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  

The veteran was scheduled for a Travel Board hearing, but the 
hearing request was withdrawn.  This case has been advanced 
on the Board's docket.  


FINDING OF FACT

The veteran's claimed hypertension, dizziness, weakness, 
chest pains, dehydration, and a heart disorder are not the 
result of VA medical care or treatment in September 1999 
which discontinued Sinemet which had been prescribed for 
Parkinson's disease nor is the proximate cause of the claimed 
hypertension, dizziness, weakness, chest pains, dehydration, 
and a heart disorder, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the medical treatment; or due 
to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed hypertension, 
dizziness, weakness, chest pains, dehydration, and a heart 
disorder have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.361 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in September 2004.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

In March 1998, the veteran was seen at the Movement Disorders 
Clinic.  At that time, it was noted that the veteran had 
first noted pain in his left shoulder in the late 1980's.  He 
also noticed the onset of redness in his face, headache, and 
nausea at that time.  He began carrying his arm in the flexed 
position.  In 1990, the veteran had a sudden onset of left-
sided facial twitching, like he had the chills. He began 
taking Alprazolam with good improvement in the facial 
twitching.  He had a tremor of the left hand at rest that was 
relieved with action, also present since 1990.  In the last 
month, a tremor in the right hand had developed.  His gait 
had been slightly unsteady for the last 2 years, but he had 
not had any falls.  His voice had also been "weaker" for 
the past 2 years.  His wife noticed that his eyes had been 
droopy.  He had not experienced change in his dexterity or in 
his handwriting.  He had been taking Sinemet since 1990 with 
possible improvement in the tremor which was worse in the 
left hand and in the evening.  He denied dyskinesias.  He had 
lightheadedness when arising from the seated position, for 
the last few years.  He had no hallucinations or nausea.  He 
had occasional leg cramping at night, which could wake him.  
He would have episodes where he could not become comfortable 
which began after he started taking an additional Sinemet at 
bedtime.  Physical examination including neurological 
evaluation was performed.  The physician indicated that the 
veteran had Parkinsonism, stage 2, characterized by 
asymmetric onset of rest tremor, rigidity, bradykinesia, that 
most likely represented idiopathic Parkinson's disease.  The 
veteran also had peak dose chorea, wearing off, off period 
dystonia, and probable off period akathisia.  The physician 
opined that the veteran might benefit from a higher dose of 
Sinemet given at bedtime to eliminate the early morning 
akathisia.  The physician noted that the brief episode of 
akathisia that the veteran experienced in the afternoon (2 
P.M.) might be related to delayed absorption of the Sinemet 
CR; consequently, this might also be a low dopa symptom.  The 
recommendation was to increase the Sinemet and his 
prescription was thereby modified.  

Private medical records from the veteran's treating physician 
reflect that he was seen in February 1999.  It was noted that 
the veteran had Parkinson's disease and was taking Sinemet.  
In April 1999, his Sinemet prescription was refilled.  

A September 30, 1999 VA record reflected a neurological 
evaluation.  The examiner doubted that the veteran had 
Parkinson's disease.  The veteran had mild increased tone in 
the left upper extremity.  There was no cogwheel rigidity.  
There was hyperreflexia on the left side and toe up on the 
left side.  Coordination was normal.  Gait was normal with no 
posture instability.  The veteran was able to make a turn 
without difficulty.  He had dystonic posture on the left arm.  
It was recommended that the veteran stop taking Sinemet.  He 
was instructed to taper off, the instructions were noted.  In 
2 weeks, the veteran was scheduled to be seen for 
revaluation.  

On October 12, 1999, the veteran was seen by his private 
physician.  It was noted that the veteran was status post 
right cerebrovascular accident with mild hemiparesis.  Also 
listed as a diagnosis was Parkinson's disease, ruled out, 
which was questioned.  

The veteran was seen by VA on October 14, 1999.  At that 
time, it was noted that the veteran did not have typical 
features of Parkinson's disease.  He had no rigidity.  There 
was resting tremor; however, after stopping Sinemet, the 
veteran showed flat face and was slower.  He had posture 
instability.  This matter was discussed with the veteran and 
his wife and they would decide if he should continue the 
medication.  The veteran was followed-up the next month.  

A December 9, 1999 VA record noted that the veteran was seen 
for a neurological evaluation.  It was noted that the veteran 
was seen in September 1999 for a completed complete 
neurological examination to evaluate possible Parkinson's 
disease.  On examination, the veteran did not have typical 
features of Parkinson's disease.  Therefore, it was 
recommended that the Sinemet be stopped.  The follow-up, 
following cessation of the Sinemet, did not show a resting 
tremor or rigidity.  The veteran reported that after the 
medication was stopped, he did not have energy, became 
slower, and had side effects including shakiness.  He had 
stopped the medication on September 30, 1999, but resumed on 
his own on October 14, 1999.  The veteran called his VA 
physician who told him to stop the medication for 4 days 
prior to this evaluation (on December 9, 1999).  A physical 
examination and magnetic resonance imaging (MRI) scans of the 
brain and cervical spine were conducted.  The findings were 
indicative of a small stroke and small vessel diagnosis.  
This physician did not believe that the veteran had 
Parkinson's disease and would not prescribe Sinemet which was 
explained to the veteran and his wife and they understood.  

On December 15, 1999, the veteran was seen by his private 
physician for complained of generalized weakness which had 
increased since his Sinemet medication had been stopped.  On 
December 27, 1999, the veteran's son and his wife called the 
private physician to report that the veteran had persistent 
generalized weakness and had been seen in the emergency room 
two days before, but no pathology had been found.  On January 
12, 2000, the veteran indicated that since he went back on 
his medications, he was getting worse with no coordination 
and he was feeling "draggy."  By January 31, 2000, he was 
again taking Sinemet.  The January 31, 2000 examination 
report indicated that the veteran was being seen for 
Idiopathic Parkinson's disease.  It was noted that he was 
tolerating his medication well.  He was ambulatory, but he 
had periods of weakness intermittently throughout the day.  
His cranial nerve examination showed that cranial nerves 2-12 
were grossly intact.  His strength was 5/5 throughout.  There 
was normal bulk, but possible mild cogwheeling on the left 
today.  His sensory examination was intact to light touch 
throughout.  The coordination examination showed good finger 
to nose to finger, rapid alternating movements.  There was a 
mild shuffle to his gait and a positive stooped posture.  

On April 17, 2000, the veteran was seen for complaints of 
chest pain which were noted to be secondary to anxiety.  He 
was diagnosed as having a generalized anxiety disorder and 
atypical chest pain secondary to the generalized anxiety 
disorder.  In August 2000, the veteran reported having 
dizziness.  The physician stated that he had vertigo and a 
possible transient ischemic attack (TIA).  

The next VA records are dated in October 2000 and note that 
the veteran was taking Sinemet.  On October 3, 2000, a VA 
examiner noted that the veteran had been seen by VA neurology 
in the past and had been taken off of Sinemet; however, he 
was unable to feed himself or walk until Sinemet was 
restarted by a private neurologist.  

Private records reflect that in November 2001, it was 
indicated that the veteran had low blood pressure which was 
secondary to his Parkinson's disease.  The veteran also 
continued to have vertigo and atypical chest pain.  The 
diagnosis of generalized anxiety disorder was also continued.  
By 2004, he was also diagnosed as having vasodepressive 
syndrome as well as depression with anxiety.  In addition, 
the veteran's ability to ambulate deteriorated.  

In September 2004, the veteran was afforded a VA neurological 
evaluation.  At that time, it was noted that the veteran had 
a history of Parkinson's disease and was currently under care 
for that disability.  The veteran and his wife had expressed 
that on September 30, 1999, the veteran was seen by a VA 
neurologist at the John Cochran VA medical Center for the 
first time.  They alleged that this physician recommended 
that the veteran stop taking Sinemet and he did not think 
that the veteran was suffering from Parkinson's disease.  It 
was reported that there was no resting tremor or rigidity 
evidence at that time.  After discontinuing this medication 
after being on the medication for 8 years, the veteran became 
severely dehydrated, stiff, and weak, and could not get out 
of bed.  He began having dizziness, especially when he got 
up.  He had fallen several times.  He was admitted to the 
hospital about 4 times over the next 4 months for treatment 
of dehydration.  They alleged that the veteran's Parkinson's 
disease worsened and he developed all of those symptoms, 
including postural dizziness, after he discontinued taking 
Sinemet.  In January 2000, a private physician put him back 
on Sinemet, but his symptoms continued to worsen including 
his dizziness.  He also had blackout spells.  He was 
diagnosed as having postural hypotension and was treated for 
it.  Currently, he was taking Carbidopa.  If he took more 
than 4 tablets, then he developed a lot of L-dopa induced 
dyskinesia.  It he took less than 4 tablets, then his tremors 
worsened and he would have difficulty walking.  In the past, 
he would try Requip, Amantadine, and Comtan, but he could not 
tolerate those medications.  The Amantadine produced 
excessive dizziness and it was discontinued.  

It was further noted that the veteran had a history of a 
cerebrovascular accident in 1988 involving the right cerebral 
hemisphere with left-sided weakness which resolved after 
several months.  Currently, he had no weakness or numbness of 
his extremities.  An MRI in the past revealed a lacunar 
infarct.  The veteran denied having any headaches, double 
vision, difficulty in swallowing or speaking, or weakness or 
numbness of the extremities.  

A neurological evaluation was performed.  The veteran was 
alert and oriented to time, place, and person.  Speech was 
normal.  His facies was slightly mask-like and there was 
infrequent blinking.  There was a stare.  Myerson's sign was 
positive.  Visual fields were intact.  Examination of the 
fundi revealed clear disk margins on both sides.  Pupils were 
2 millimeters, equal, and nonreacting.  Extraocular movements 
were full.  There was slightly decreased hearing bilaterally.  
The rest of the cranial nerves examination was normal.  Motor 
system examination revealed occasional dyskinetic movements 
involving the neck, the shoulder muscles, and sometimes the 
left hand.  There was no muscle atrophy or weakness.  There 
was no rigidity or tremor noted.  The sensory examination 
revealed intact appreciation for touch and pinprick over all 
4 extremities.  The finger to nose and hell to shin tests did 
not reveal any incoordination.  The deep tendon reflexes were 
2+ and symmetrical.  Plantars were flexor bilaterally.  
Carotid pulsations were equal and there was no bruit.  There 
was no neck stiffness.  The veteran's gait was normal.  The 
veteran's blood pressure was 129/80.  The diagnoses were 
Parkinson's disease with predominant bradykinesia; L-dopa 
induced dyskinesiae; postural dizziness and syncope which the 
examiner thought was due to the postural hypotension and 
might be related to age and medications; hypertension, low 
back pain, depression with anxiety disorder, and bilateral 
defective hearing.  

The examiner noted that the veteran alleged that his 
Parkinson's disease symptoms got worse after temporarily 
discontinuing Sinemet in 1999 when his dizziness and other 
symptoms began.  The examiner noted that Parkinson's disease 
is a slowly progressive neuronal degenerative disease 
affecting the basal ganglia.  It was due to degeneration of 
the neurons in the substantia nigra.  The anti Parkinson's 
disease medications relieved symptoms, but do not stop the 
progression of the neuronal degeneration.  Temporary 
cessation of the medication in 1999 might have resulted in 
temporary suffering, but it could not explain the progressing 
of the veteran's Parkinsonian symptoms.  The dizziness was 
mainly related to the postural hypotension which might be 
part of the progressive Idiopathic Parkinson's disease and 
might be due to medications and age.  To the best of the 
examiner's clinical judgment, he did not think that he 
veteran had any permanent neurological damage from 
discontinuing his Sinemet for about 4 months, from September 
30, 1999 to January 2000.  To the best of the examiner's 
present clinical judgment, the veteran's worsening of his 
Parkinsonian symptoms and postural dizziness were not caused 
by the temporary discontinuation of Sinemet in 1999.

Thereafter, the veteran was also afforded a VA heart 
examination.  It was noted that the veteran had been 
complaining of feeling weak and dizzy and of falling down on 
several different occasions in the last 5 years.  The 
examiner indicated that he veteran had documented 
hypertension.  The veteran denied chest pain.  He indicated 
that his activities were markedly restricted due to his 
history of recurrent falls and very poor and unsteady gait.  
The veteran's medical history was reviewed and a physical 
examination was performed.  The examiner opined that the 
veteran had a history of vaso-vagal depressive syncope and 
hypertension which were of recent onset and not related to 
the veteran's problems, as he alleged (to the Parkinson's 
disease).  These medical problems were independent and 
probably due to the normal aging process.  The examiner felt 
that the vaso-vagal depressive syncope and hypertension were 
not related in any way to Parkinson's disease nor did they 
have anything to do with the discontinuance of medication.  

The veteran and his wife allege that the discontinuance of 
his Sinemet medication in September 1999 resulted in the 
permanent development/worsening of Parkinson's disease 
symptoms, including hypertension, dizziness, weakness, chest 
pains, dehydration, and a heart disorder.  They assert that 
the veteran was on this medication for 8 years and a VA 
physician indicated that the veteran did not have Parkinson's 
disease and took the veteran off the Sinemet medication.  
When his symptoms began and/or increased, the veteran was put 
back on the medication by his private physician.  They 
submitted an online question/answer exchange from "Expert 
Resource Center" in which the question was "After years of 
taking medicines for Parkinson's, if the drugs were stopped, 
what could happen?"  The answer indicated that what would 
occur differed from drug to drug and that generally, once the 
antiparkinson medications are stopped and cleared from the 
system after several weeks, there should be no residual 
effects seen.  However, the answer cautioned that the 
medications should not be stopped suddenly, but gradually.  
If, for example, the person had been taking Sinemet and then 
it was stopped suddenly and not gradually, the person could 
develop "neuroleptic malignant syndrome" which involved a 
very high fever, rigidity, delirium, or syncope, and which 
would be fatal.  

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his 
wife, as lay persons have not been shown to be capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, and his wife 
is competent to report what she observed, they do not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, they cannot provide a competent opinion 
regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Board does not doubt the credibility of the veteran and 
his wife in reporting what was observed regarding the 
veteran's Parkinson's disease and its symptoms.  However, the 
matter at hand involves complex medical assessments which 
require medical expertise.  See Jandreau.  The veteran and 
his wife are not competent to provide more than simple 
medical observations.  They are not competent to provide 
complex medical opinions regarding the nature of the 
veteran's Parkinson's disease.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.  

With regard to the online question/answer evidence, this type 
of evidence is similar to treatise evidence.  Medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss [] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  In this case, the evidence 
submitted indicates that there is generally no residual 
effects seen when medication is stopped.  Although the 
evidence cautioned that the medications should not be stopped 
suddenly, but gradually, the evidence of record shows that 
the veteran was told to taper off the medication.  Even if 
the veteran did not do so, the "treatise-type" evidence 
referred to the possibility of the person with Parkinson's 
disease developing "neuroleptic malignant syndrome;" 
however, the veteran did not develop this syndrome.  The 
Board further notes that it is not clear that a person with 
medical credentials provided this information.  In addition, 
clearly the person, even if a physician, did not have the 
benefit of the review of the veteran's records of examination 
of the veteran.  In light of all of these factors, this 
evidence is of limited probative value and certainly does not 
establish that the veteran suffered from any additional 
disability when his Sinemet medication was discontinued in 
September 1999.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

It is not contended nor shown that the veteran was furnished 
hospital or medical treatment without his consent.  In fact, 
the record shows that the veteran and his wife were told that 
the Sinemet would be discontinued and understood.  

There is no competent medical evidence establishing that VA's 
actions resulted in additional disability.  Although the 
veteran and his wife maintain that the veteran developed 
hypertension, dizziness, weakness, chest pains, dehydration, 
and a heart disorder, the most probative evidence of record 
establishes that this was not the case.  

Two VA examiners provided medical opinions.  The Board 
attaches the most probative value to these opinions, as they 
are well reasoned, detailed, consistent with other evidence 
of record, and included review of the history.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The VA examiners concluded that the Sinemet, while capable of 
relieving symptoms, could not stop the progression of the 
neuronal degeneration.  A temporary cessation of that 
medication might cause temporary suffering, but it would not 
cause a progression of the veteran's Parkinsonian symptoms.  
The cessation of Sinemet did not result in any permanent 
neurological damage and any worsening of the Parkinsonian 
symptoms and postural dizziness were not caused by the 
temporary discontinuation of Sinemet in 1999.  The heart 
examiner also opined that the veteran's vaso-vagal depressive 
syncope and hypertension were not related in any way to 
Parkinson's disease nor were they related to the 
discontinuance of medication.  

Thus, while the veteran had "additional disability" in that 
he experienced a worsening of his Parkinson's disease 
symptoms, the proximate cause of the additional disability 
was not carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  The worsening was the result of 
the progressive nature of the veteran's Parkinson's disease.  
Further, the vaso-vagal depressive syncope and hypertension 
are not medically related to the Parkinson's disease or any 
action by VA.  Also, the additional disability was not due to 
an event not reasonably foreseeable.  The increase in the 
veteran's Parkinson's disease was related to the nature of 
that disease and was not due to negligence or carelessness.  
In other words, a foreseeable consequence.  The development 
of vaso-vagal depressive syncope and hypertension is not 
related to Parkinson's disease.  

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's medical care by VA must have been a factor and 
the other listed criteria must be met.  That is not the case 
here.

In sum, VA medical treatment did not result in a worsening of 
the veteran's Parkinson's disease symptoms, the development 
of symptoms associated with that disease, or heart-related 
disability, diagnosed as vaso-vagal depressive syncope and 
hypertension.  There is no competent medical evidence this is 
the case; rather, there is competent medical evidence that 
this was not the case.  The Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Thus, the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the veteran has 
any additional disability due to an event not reasonably 
foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
claimed residuals of a discontinuance of Sinemet prescribed 
for Parkinson's diseases, to include hypertension, dizziness, 
weakness, chest pains, dehydration, and a heart disorder, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


